              Case 2:20-cv-01998-BNW Document 21 Filed 05/18/21 Page 1 of 3




 1 CHRISTOPHER CHIOU
   Acting United States Attorney
 2 District of Nevada

 3 Nevada Bar No. 14853

 4 ALLISON J. CHEUNG, CSBN 244651
   Special Assistant United States Attorney
 5 160 Spear Street, Suite 800
   San Francisco, California 94105
 6 Telephone: (510) 970-4811
   Facsimile: (415) 744-0134
 7 E-Mail: allison.cheung@ssa.gov

 8 Attorneys for Defendant

 9
                                   UNITED STATES DISTRICT COURT
10
                                           DISTRICT OF NEVADA
11

12   DINA SALKHAM,                                   )
                                                     )   Case No.: 2:20-cv-01998-BNW
13          Plaintiff,                               )
                                                     )   STIPULATION TO VOLUNTARY
14                  v.                               )   REMAND PURSUANT TO SENTENCE
                                                     )   FOUR OF 42 U.S.C. § 405(g) AND TO
15   ANDREW SAUL,                                    )   ENTRY OF JUDGMENT FOR
     Commissioner of Social Security,                )   PLAINTIFF
16                                                   )
            Defendant.                               )
17                                                   )
                                                     )
18

19
            IT IS HEREBY STIPULATED by and between the parties, through their undersigned
20
     attorneys, and with the approval of the Court, that this action be remanded for further administrative
21
     action pursuant to the Social Security Act § 205(g), as amended, 42 U.S.C. § 405(g), sentence four.
22
            On remand, the Appeals Council will remand the case to an administrative law judge (ALJ) for
23
     a new decision.
24
     //
25
     //
26
             Case 2:20-cv-01998-BNW Document 21 Filed 05/18/21 Page 2 of 3




 1          The parties further request that the Clerk of the Court be directed to enter a final judgment in

 2 favor of Plaintiff, and against Defendant, reversing the final decision of the Commissioner.

 3

 4 Dated: May 18, 2021                            Respectfully submitted,

 5                                                ROHLFING & KALAGIAN, LLP
 6                                                /s/ Marc V. Kalagian
                                                  MARC V. KALAGIAN
 7                                                (*as authorized via email on May 18, 2021)
                                                  Attorney for Plaintiff
 8

 9
     Dated: May 18, 2021                          Respectfully submitted,
10
                                                  CHRISTOPHER CHIOU
11                                                Acting United States Attorney
12                                                /s/ Allison J. Cheung
                                                  ALLISON J. CHEUNG
13                                                Special Assistant United States Attorney
                                                  Attorneys for Defendant
14

15                                               Order

16   IT IS ORDERED that ECF No. 21 is GRANTED.
17
     IT IS FURTHER ORDERED that ECF No. 20 isITDENIED  as moot.
                                                IS SO ORDERED:
18
                                                             IT IS SO ORDERED
19                                                           HON. BRENDA WEKSLER
                                                             UNITED
                                                             DATED:STATES
                                                                      11:43 am,MAGISTRATE
                                                                                May 21, 2021 JUDGE
20

21                                                           DATED: ___________________________
22                                                           BRENDA WEKSLER
                                                             UNITED STATES MAGISTRATE JUDGE
23

24

25

26                                                       2
